Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 1 of 14                PageID #: 554




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JANICE M. WILLIAMS,                       )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )   CIVIL ACTION NO. 19-0785-MU
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
              Defendant.                  )

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Janice M. Williams brings this action, pursuant to 42 U.S.C. §§ 405(g)

and 1383(c)(3), seeking judicial review of a final decision of the Commissioner of Social

Security (“the Commissioner”) denying her claim for Supplemental Security Income

(“SSI”), based on disability. (Doc. 1). The parties have consented to the exercise of

jurisdiction by the Magistrate Judge, pursuant to 28 U.S.C. § 636(c), for all proceedings

in this Court. (Doc. 16 (“In accordance with the provisions of 28 U.S.C. 636(c) and Fed.

R. Civ. P. 73, the parties in this case consent to have a United States Magistrate Judge

conduct any and all proceedings in this case, . . . order the entry of a final judgment,

and conduct all post-judgment proceedings.”)). See Doc. 22. Upon consideration of the

administrative record, Williams’s briefs, and the Commissioner’s brief,1 it is determined

that the Commissioner’s decision denying benefits should be affirmed.2




1
  The parties waived oral argument. (Docs. 18, 19).
2
  Any appeal taken from this Order and Judgment shall be made to the Eleventh Circuit
Court of Appeals. See Doc. 16 (“An appeal from a judgment entered by a Magistrate
Judge shall be taken directly to the United States Court of Appeals for the judicial circuit
in the same manner as an appeal from any other judgment of this district court.”).
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 2 of 14                  PageID #: 555




                                I. PROCEDURAL HISTORY

       Williams applied for SSI, based on disability, under Title XVI of the Social

Security Act (“the Act”), 42 U.S.C. §§ 1381-1383d, on August 22, 2016. (Tr. 169-74).

Her application was denied at the initial level of administrative review on November 9,

2016. (Tr. 82-86). On January 5, 2017, Williams requested a hearing by an

Administrative Law Judge (ALJ). (Tr. 90-92). After a hearing was held on April 23, 2018,

the ALJ issued an unfavorable decision finding that Williams was not under a disability

from the date the application was filed, August 22, 2016. (Tr. 16-31). Williams appealed

the ALJ’s decision to the Appeals Council, which denied her request for review of the

ALJ’s decision on August 30, 2019. (Tr. 1-3). After exhausting her administrative

remedies, Williams sought judicial review in this Court, pursuant to 42 U.S.C. §§ 405(g)

and 1383(c). (Doc. 1). The Commissioner filed an answer and the social security

transcript on January 17, 2020. (Docs. 11, 12). Both parties have filed briefs setting

forth their respective positions. (Docs. 14, 23, 24). The parties waived oral argument.

(Docs. 18, 19). After careful consideration, for the reasons set forth below, the Court

finds that the decision of the Commissioner is due to be affirmed.

                                 II. CLAIMS ON APPEAL

       Williams alleges that the Commissioner’s decision to deny her benefits is in error

for the following reasons: 1) the ALJ’s finding of only mild limitations in the ability to

understand, remember or apply information is not supported by the evidence of record;

2) the ALJ failed to fully and fairly develop the record because he did not obtain the

opinion of a mental health professional regarding the effects of the severe impairments

of anxiety/panic disorder and depressive/dysthymic disorder; and 3) the Appeals




                                               2
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 3 of 14                  PageID #: 556




Council failed to properly consider the opinion of the two-time examining psychiatrist.

(Doc. 14 at p. 1).

                                III. BACKGROUND FACTS

       Williams was born on May 12, 1967 and was 49 years old at the time she filed

her claim for benefits. (Tr. 40). Williams initially alleged disability due to high blood

pressure, anxiety, depression, diabetes, gout, high cholesterol, neuropathy in both

hands and feet, dizziness, tiredness, and obesity. (Tr. 202). Williams did not complete

high school but did earn her GED in 2006. (Tr. 42, 203). She did not attend special

education classes. (Tr. 203). She worked as a home health worker cooking and

cleaning from approximately 2002 until 2009. (Tr. 42-44, 210-11). She has also worked

previously as a fish filleter. (Tr. 42). She stopped working on September 15, 2009. She

testified that she can no longer work because she has a stiff leg, bad knee, pain in both

legs, weakness in her left arm, and is tired all the time. (Tr. 44-45). In her Function

Report which was completed on September 6, 2016, Williams stated that she can

handle her own personal care without reminders, except reminders to take her

medicine; that she does not take care of anyone else or any pets; that she cooks simple

meals daily; that she can iron and do a little housework; that she goes shopping for

food, clothes, and what she needs when she really needs to go; that she can pay bills,

count change, handle a savings account, and use a checkbook and money orders; that

she watches television, spends time with family members, goes to her sister and

brother’s house on a regular basis, and talks on the phone; that she can pay attention

for a period of time; that she has no problems finishing what she starts or getting along

with authority figures; that she does not follow written instructions too well and




                                               3
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 4 of 14                 PageID #: 557




sometimes forgets spoken instructions; and that she does not handle stress or changes

in routine well. (Tr. 219-24). She has a driver’s license but has not driven since 2009

when she had a stroke because she gets light-headed and weak. (Tr. 41-42, 221).

                                   IV. ALJ’S DECISION

       After conducting a hearing on this matter, the ALJ made a determination that

Williams had not been under a disability since the date the application was filed, and

thus, was not entitled to benefits. (Tr. 31). At step one of the five-step sequential

evaluation, the ALJ found that Williams had not engaged in SGA since August 22, 2016,

the application date. (Tr. 21). Therefore, he proceeded to an evaluation of steps two and

three. The ALJ found that, during the relevant period, Williams had severe impairments

of diabetes mellitus with neuropathy, obesity, a history of gout, anxiety/panic disorder,

and depressive/dysthymic disorder, but that she did not have an impairment or

combination of impairments that met or medically equaled the severity of a listed

impairment. (Tr. 21-24). After considering the entire record, the ALJ concluded that

Williams had the RFC to perform a range of light work, except that she could only lift

and carry up to twenty pounds occasionally and up to ten pounds frequently; could push

and pull within the same exertional limits; stand or walk for about six hours altogether

and sit for at least six hours out of an eight-hour workday but would need the

opportunity to alternate between sitting and standing postures on approximately a thirty

minute basis; could occasionally stoop, crouch, kneel, crawl, and climb - but not

ladders, ropes, or scaffolding; can perform tasks not involving operation of vibrating

tools or equipment; can perform tasks not involving exposure to temperature extremes

or workplace hazards, such as unprotected heights and dangerous moving machinery;




                                              4
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 5 of 14                PageID #: 558




can understand and carry out short, simple instructions consistent with the performance

of simple, unskilled work of a routine, repetitive nature; can make simple work-related

decisions, but cannot carry out any complex instructions and cannot engage in any

long-term planning, negotiation, or independent goal-setting, can tolerate occasional

interaction with supervisors and coworkers, but no more than superficial interaction with

members of the general public, and can tolerate only minor, infrequent changes within

the workplace. (Tr. 24-29). After setting forth her RFC, the ALJ determined that Williams

was unable to perform any past relevant work. (Tr. 29-30). However, considering her

age, education, work experience, and RFC, the ALJ concluded that there were jobs that

existed in significant numbers in the national economy that Williams could perform, and

therefore, found that Williams was not disabled within the meaning of the Act. (Tr. 30-

31).

                                     V. DISCUSSION

       Eligibility for SSI benefits requires that the claimant be disabled. 42 U.S.C. §

1382(a)(1)-(2). A claimant is disabled if the claimant is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

1382c(a)(3)(A). The impairment must be severe, making the claimant unable to do the

claimant’s previous work or any other substantial gainful activity that exists in the

national economy. 20 C.F.R. §§ 4004.1505-11. “Substantial gainful activity means work

that … [i]nvolves doing significant and productive physical or mental duties [that] [i]s

done (or intended) for pay or profit.” 20 C.F.R. § 404.1510.




                                             5
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 6 of 14                  PageID #: 559




         In all Social Security cases, an ALJ utilizes a five-step sequential evaluation in

determining whether the claimant is disabled:

         (1) whether the claimant is engaged in substantial gainful activity; (2) if
         not, whether the claimant has a severe impairment; (3) if so, whether the
         severe impairment meets or equals an impairment in the Listing of
         Impairment in the regulations; (4) if not, whether the claimant has the
         RFC to perform her past relevant work; and (5) if not, whether, in light of
         the claimant’s RFC, age, education and work experience, there are other
         jobs the claimant can perform.

Watkins v. Comm’r of Soc. Sec., 457 F. App’x 868, 870 (11th Cir. 2012) (per curiam)

(citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)(f); Phillips v. Barnhart, 357

F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The claimant bears the burden of

proving the first four steps, and if the claimant does so, the burden shifts to the

Commissioner to prove the fifth step. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir.

1999).

         If the claimant appeals an unfavorable ALJ decision, the reviewing court must

determine whether the Commissioner’s decision to deny benefits was “supported by

substantial evidence and based on proper legal standards.” Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations omitted); see 42 U.S.C. § 405(g).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Winschel, 631

F.3d at 1178 (citations omitted). “In determining whether substantial evidence exists,

[the reviewing court] must view the record as a whole, taking into account evidence

favorable as well as unfavorable to the [Commissioner’s] decision.” Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). The reviewing court “may not decide the facts anew,

reweigh the evidence, or substitute [its] judgment for that of the [Commissioner].” Id.




                                               6
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 7 of 14               PageID #: 560




When a decision is supported by substantial evidence, the reviewing court must affirm

“[e]ven if [the court] find[s] that the evidence preponderates against the Secretary’s

decision.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986).

       In this case, Williams argues that the ALJ erred for the following reasons: 1) the

ALJ’s finding of only mild limitations in the ability to understand, remember or apply

information is not supported by the evidence of record and 2) the ALJ failed to fully and

fairly develop the record because he did not obtain the opinion of a mental health

professional regarding the effects of the severe impairments of anxiety/panic disorder

and depressive/dysthymic disorder. (Doc. 14 at p. 1). Williams also argues that the

Appeals Council erred because it failed to properly consider the opinion of the two-time

examining psychiatrist. (Id.). The Commissioner, on the other hand, asserts that the ALJ

provided valid reasons for his findings, that those findings are supported by the

applicable law and by substantial evidence, and that the ALJ’s conclusion that Williams

was not disabled was not in error. (Doc. 23). The Commissioner also contends that the

Appeals Council was not in error.

A. ALJ’s Alleged Errors with Regard to Williams’s Mental Impairments

       Williams argues that the ALJ did not fully and fairly develop the record because he did

not obtain the opinion of a mental health professional regarding the effects of her anxiety/panic

disorder and depressive/dysthymic disorder which he found to be severe impairments. “The

administrative law judge has a duty to develop the record where appropriate but is not required

to order a consultative examination as long as the record contains sufficient evidence for the

administrative law judge to make an informed decision.” Doughty v. Apfel, 245 F. 3d 1274,

1281 (11th Cir. 2001). In this case, with regard to Williams’s mental impairments, the ALJ had




                                             7
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 8 of 14                PageID #: 561




Dr. Hodo’s consultative examination report, as well as her other medical records from the

relevant period, the Psychiatric Review Technique (PRT) performed by Dr. Dennis, the

Function Reports completed by Williams and her sister, and William’s own hearing testimony,

to rely upon in making his assessment as to how her anxiety/panic disorder and

depressive/dysthymic disorder affected her ability to work. Based on this information, the ALJ

assessed some limitations in Williams’s ability to perform some work-related functions due to

these disorders and included those in her RFC. For example, the ALJ found that she can only

understand and carry out short, simple instructions consistent with the performance of simple,

unskilled work of a routine, repetitive nature; can make simple work-related decisions, but

cannot carry out any complex instructions and cannot engage in any long-term planning,

negotiation, or independent goal-setting, can tolerate occasional interaction with supervisors

and coworkers, but no more than superficial interaction with members of the general public,

and can tolerate only minor, infrequent changes within the workplace. (Tr. 24-29). The Court

notes that, until her appeal of the ALJ’s decision, Williams had primarily contended that

physical impairments and pain related to those impairments prevented her from working and

had not relied upon her mental impairment in support of her claim for benefits. At the hearing,

she testified that she can no longer work because she has a stiff leg, bad knee, pain in both

legs, weakness in her left arm, and is tired all the time. (Tr. 44-45). Based on the fact that the

record, as a whole, contains sufficient evidence of her mental impairment and the effects

therefrom, the Court finds that the ALJ did not err by failing to develop the record further.

       Williams also argues that the ALJ erred because his finding of only mild

limitations in her ability to understand, remember or apply information is not supported

by the evidence of record. As noted above, the ALJ found that Williams had the severe




                                             8
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 9 of 14                  PageID #: 562




mental impairments of anxiety/panic disorder and depressive/dysthymic disorder that

significantly limited her ability to perform basic work activities. (Tr. 21). In assessing

whether her mental limitations met listings 12.04 or 12.06, the ALJ concluded that she

had a mild limitation in understanding, remembering, or applying information and noted

that she is mentally able to initiate, sustain, and complete activities such as attending to

personal care, preparing meals, shopping, cleaning, and managing finances

independent of direction or supervision. (Tr. 23). In her brief, Williams contends that this

statement by the ALJ was not supported by the record because sometimes she needs

reminding to take her medicine. (Doc. 14 at p. 11). Having reviewed the Function

Reports and hearing testimony, the Court finds, however, that substantial evidence

supports the ALJ’s conclusion. The Court notes that these were all activities that

Williams herself reported that she was able to do. (Tr. 49, 219-24).

       The Court finds, based on the record as a whole, substantial evidence supports

the ALJ’s conclusion that she had a mild limitation in understanding, remembering, or

applying information and, in addition, supports the ALJ’s finding regarding Williams’s

mental limitations as set forth in her RFC. As Dr. Dennis observed, the medical

evidence did not substantiate the degree of mental limitation Williams now alleges. (Tr.

67). Specifically, Dr. Dennis noted that William’s treatment records from her primary

physician’s office dated October 2015, March 2016, and August 2016 recorded no

significant mental issues. (Tr. 67, 334, 434-35). Dr. Dennis cited a treatment note

reflecting that Williams was prescribed Lorazepam for anxiety but observed that the

medical note did not document any mental clinical signs or symptoms. (Tr. 67, 434-35).

Evidence in the record demonstrates that treatment for her anxiety was handled by a




                                               9
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 10 of 14                PageID #: 563




PCP, not by a mental health professional, and no referral had been made for outpatient

mental health treatment. The ALJ likewise discussed that Williams had not been in

“formal mental health treatment” and “is not in any intensive therapy.” (Tr.11).

       Additionally, the consultative neurologist, Dr. Freij, noted no objective signs of

mental issues and noted that her speech and language were unremarkable and she

was alert and oriented when he examined her on October 13, 2016. (Tr. 437-38). Dr.

Hodo, the consultative psychologist, recorded that Williams reported to him that she

gets scared at times and depressed at times and that she takes Ativan to help her

sleep. (Tr. 441). He noted that she seemed to have difficulty expressing herself, had

very slow responses, and her mood had elements of both anxiety and depression. (Tr.

442). Dr. Hodo further noted that she was not psychotic, had intact sensorium, and, of

significance in this analysis, was capable of managing any financial benefits awarded to

her (Id.). Similarly, the record reflects that Williams’s primary care provider administered

the Patient Health Questionnaire (PHQ-2/PHQ-9), which physicians use to routinely

screen for depression, and Plaintiff’s scores were below the level suggestive of major

depressive disorder. She scored 2 out of 6 on the PHQ-2 on March 2, 2017 (Tr. 445)

and scored 0 of 6 on November 3, 2017 (Tr. 465). Both scores are below 3; a score of 3

or greater on the PHQ-2 indicates that major depressive disorder is likely.3

       A review of the entire record reveals that substantial evidence supports the ALJ’s

conclusions that Williams had only mild limitations in understanding, remembering, or




3
  National HIV Curriculum: Patient Health Questionnaire-2 (PHQ-2), available at
https://www.hiv.uw.edu/page/mental-health-screening/phq-2 (last visited Mar. 25, 2020).



                                             10
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 11 of 14                PageID #: 564




applying information and that the accommodations for her mental impairments provided

in the residual functional capacity sufficiently accounted for those limitations.

B. Appeals Council Erred by Failing to Consider Dr. Hodo’s Opinion

       Williams appealed the ALJ’s decision to the Appeals Council and included

records and a Medical Source Statement from Dr. Hodo dated December 17, 2018

which was generated after the ALJ’s decision on November 2, 2018. (Tr. 280-81). The

Appeals Council found that “this evidence does not show a reasonable probability that it

would change the outcome of the decision” and denied the request for review. (Tr. 1-2).

Williams contends that the Appeals Council erred in not considering and accepting Dr.

Hodo’s opinions set forth in the MSS. (Doc. 14 at pp. 5-8).

       The Eleventh Circuit has made clear that “[w]ith few exceptions, the claimant is

allowed to present new evidence at each stage of th[e] administrative [review]

process[,]” including before the Appeals Council. Ingram v. Comm’r of Soc. Sec., 496

F.3d 1253, 1261 (11th Cir. 2007). While the Appeals Council has the discretion not to

review the ALJ’s denial of benefits, Flowers v. Commissioner of Social Sec., 441 F.

App’x 735, 745 (11th Cir. 2011), it “must consider new, material, and chronologically

relevant evidence” submitted by the claimant. Beavers v. Soc. Sec. Admin., Comm’r,

601 F. App’x 818, 821 (11th Cir. 2015); Ingram, 496 F.3d at 1261; see also 20 C.F.R. §

404.970(b) (“If new and material evidence is submitted, the Appeals Council shall

consider the additional evidence only where it relates to the period on or before the date

of the administrative law judge hearing decision.”) Evidence is new only if it is not

cumulative of other evidence in the record. Beavers, 601 F. App’x at 821. “The evidence

is material if ‘there is a reasonable possibility that the new evidence would change the




                                             11
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 12 of 14                   PageID #: 565




administrative outcome.’” Id. (quoting Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir.

1987)); see Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014)).

“It is chronologically relevant if ‘it relates to the period on or before the date of the [ALJ]

hearing decision.’” Ring v. Berryhill, 4:16-CV-42-VEH, 2017 WL 992174, *4 (N.D. Ala.

Mar. 15, 2017) (quoting 20 C.F.R. § 404.970(b)).

       In Mitchell, the Appeals Council denied review, stating simply that it had

considered the additional evidence but “the information did not provide a basis for

changing the ALJ’s decision.” Mitchell, 771 F.3d at 782. The Eleventh Circuit explained

that the Appeals Council’s statement was sufficient because the record did not provide

a “basis for doubting the Appeals Council’s statement that it considered Mitchell’s

additional evidence.” Id. at 783; see also Beavers, 601 F. App’x at 821-22 (finding that

the Appeals Council’s statement that it had considered the claimant’s new evidence but

found that the new evidence did not provided a basis for changing the ALJ’s decision

was sufficient). The Mitchell panel noted that the Appeals Council “was not required to

provide a detailed rationale for denying review.” 771 F.3d at 784, 784-85 (noting that

“our conclusion that the Appeals Council is not required to explain its rationale for

denying a request for review is consistent with the holdings of other circuits that have

considered this issue”).

       “The issue of whether a claimant’s new evidence is new, material, and

chronologically relevant is reviewed de novo.” Green, 2017 WL 3187048, at *2 (citing

Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320 (11th Cir. 2015). This

Court, having reviewed all of the medical records within the relevant time period, the

consultative reports, the Function Reports prepared by Williams and her sister, and




                                              12
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 13 of 14                 PageID #: 566




William’s testimony, as well as Dr. Hodo’s December 17, 2018 records and Medical

Source Statement, agrees with the Appeals Council’s finding that the newly submitted

evidence did not show a reasonable probability that it would change the outcome of the

decision. The new records simply do not provide any new, material, or relevant

evidence demonstrating that Williams RFC did not properly account for the limitations

related to her anxiety and depression. While the Court recognizes that Dr. Hodo’s MSS

established a greater level of limitation in her mental abilities than assessed by the ALJ

in determining whether her mental disorders met a listing, the Court also finds that this

level of limitation is not supported by the evidence in the record and is therefore not

supported by substantial evidence. “[T]he ALJ will evaluate a [physician’s] statement

[concerning a claimant’s capabilities] in light of the other evidence presented and the

ultimate determination of disability is reserved for the ALJ.” Green v. Soc. Sec. Admin.,

223 F. App’x 915, 923 (11th Cir. 2007); see also Pritchett v. Colvin, Civ. A. No. 12-0768-

M, 2013 WL 3894960, at *5 (S.D. Ala. July 29, 2013) (holding that “the ALJ is

responsible for determining a claimant’s RFC”). So, although Dr. Hodo opined regarding

William’s functional capacity, the ultimate determination of disability is left to the ALJ. As

such, based on the above discussion of the totality of the evidence in the record, this

Court agrees that there is not a reasonable probability that Dr. Hodo’s new report would

change the outcome of the ALJ’s decision. The Court, thus, concludes that the Appeal’s

Council did not err.

                                       CONCLUSION

       It is well-established that it is not this Court’s place to reweigh the evidence or

substitute its judgment for that of the Commissioner. See Chester, 792 F.2d at 131. This




                                             13
Case 2:19-cv-00785-MU Document 25 Filed 03/26/21 Page 14 of 14             PageID #: 567




Court is limited to a determination of whether the ALJ’s decision is supported by

substantial evidence and based on proper legal standards. Having reviewed the ALJ’s

decision and the entire transcript and considered the arguments made by Williams, the

Court finds that the ALJ’s determination that Williams was not disabled is supported by

substantial evidence and based on proper legal standards. See, e.g., Lynn v. Comm’r of

Soc. Sec., 791 F. App’x 888, 889 (11th Cir. 2020) (finding that substantial evidence

supported ALJ’s denial of benefits when portions of physician’s opinion were

disproportionate to objective findings, claimant received only conservative and routine

treatment from general practitioners, and claimant had the ability to operate a motor

vehicle, prepare meals, perform household chores, do laundry, and groom herself).

      Based on the foregoing, it is ORDERED that the decision of the Commissioner of

Social Security denying Plaintiff benefits be AFFIRMED.

       DONE and ORDERED this the 26th day of March, 2021.

                                  s/P. BRADLEY MURRAY
                                  UNITED STATES MAGISTRATE JUDGE




                                           14
